Detailed Action
           Status of Claims 
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.
Claims 1-26 are rejected.
This Action is Non-Final.
                               Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/06/2009,the submission is in compliance  with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen et al.(US Patent Application Pub. No: 20180096595 A1)  in view of Chai et al. (US Patent Application Pub. No: 20200134461 A1).
         As per claim 1, Janzen teaches a system comprising: 
         a processor to execute a plurality of classifiers [paragraph 0017, …, the CPU comprises multiple processing cores; and the traffic optimization application directs the processing system to execute each of the plurality of classification processes on a separate processing core.]; 
         a memory array [Fig.7A, memory 712]; 
         a memory controller to allocate memory from the memory array to each of the plurality of classifiers [Abstract, paragraphs 0006;0029, …, memory containing a traffic optimization application and classifier parameters for a plurality of classifiers, where each classifier is configured to detect a different class of object; a processing system.]; and 
         an optimization processor to determine an optimized bit precision value for at least one of the plurality of classifiers based upon a relative importance of the plurality of classifiers [Abstract, paragraphs 0006;0029-0030,…, the traffic optimization application directs the processing system to: capture image data using the at least one image sensor; search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….].
        Janzen does not wherein the memory controller allocates the memory from the memory array to the plurality of classifiers based upon the determined optimized bit precision value. 
        Chai discloses wherein the memory controller allocates the memory from the memory array to the plurality of classifiers based upon the determined optimized bit precision value [Abstract, paragraphs 0005-0008, A computing system includes a memory for storing a set of weights of the DNN. The DNN includes a plurality of layers. For each layer of the plurality of layers, the set of weights includes weights of the layer and a set of bit precision values includes a bit precision value of the layer. The weights of the layer are represented in the memory using values having bit precisions equal to the bit precision value of the layer. ]. 
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Chai's computing system has a memory (102) to store a set of weights of a DNN in which the DNN includes multiple layers and the set of weights includes weights of the layer and a set of bit precision values that includes a bit precision value of the layer into Janzen’s memory containing a traffic optimization application and classifier parameters for a plurality of classifiers, where each classifier is configured to detect a different class of object; a processing system; and a traffic controller interface for the benefit of exhibits faster learning and arrives at a superior target DNN and the processing latency and energy consumption are reduced, since the bit-precision, memory and energy consumption are closely coupled (Chai,[0005]-[0010]) to obtain the invention as specified in claim 1.

          As per claim 2, Janzen and Chai teach all the limitations of claim 1 above, where Janzen further teaches, system, wherein the relative importance is determined based upon a weight assigned to each of the plurality of classifiers, wherein a first classifier of the plurality of classifiers having a first weight is more important than a second classifier of the plurality of classifiers having a second weight that is smaller than the first weight [Janzen, Abstract, paragraphs 0006;0029-0030,…, the traffic optimization application directs the processing system to: capture image data using the at least one image sensor; search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….].  

           As per claim 3, Janzen and Chai teach all the limitations of claim 1 above, where Janzen and Chai further teach, system, wherein the optimized bit precision value of a first classifier of the plurality of classifiers is greater than the optimized bit precision value of a second classifier of the plurality of classifiers [Chai, Abstract, paragraphs 0005-0008, A computing system includes a memory for storing a set of weights of the DNN. The DNN includes a plurality of layers. For each layer of the plurality of layers, the set of weights includes weights of the layer and a set of bit precision values includes a bit precision value of the layer. The weights of the layer are represented in the memory using values having bit precisions equal to the bit precision value of the layer. ], and wherein the first classifier is more important than the second classifier [Janzen, Abstract, paragraphs 0006;0029-0030,…, the traffic optimization application directs the processing system to: capture image data using the at least one image sensor; search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….].  

         As per claim 4, Janzen and Chai teach all the limitations of claim 1 above, where Janzen and Chai further teach, system, wherein an amount of the memory allocated to a first classifier of the plurality of classifiers having a first optimized bit precision value is greater than the amount of the memory allocated to a second classifier of the plurality of classifiers [Janzen, Abstract, paragraphs 0006;0029-0030,…, the traffic optimization application directs the processing system to: capture image data using the at least one image sensor; search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….], having a second optimized bit precision value that is smaller than the first optimized bit precision value [Chai, Abstract, paragraphs 0005-0008, A computing system includes a memory for storing a set of weights of the DNN. The DNN includes a plurality of layers. For each layer of the plurality of layers, the set of weights includes weights of the layer and a set of bit precision values includes a bit precision value of the layer. The weights of the layer are represented in the memory using values having bit precisions equal to the bit precision value of the layer. ].  

          As per claim 5, Janzen and Chai teach all the limitations of claim 1 above, where Chai further teaches, system, wherein the optimization processor determines the relative importance of the plurality of classifiers before determining the optimized bit precision value [Chai, Abstract, paragraphs 0005-0008, A computing system includes a memory for storing a set of weights of the DNN. The DNN includes a plurality of layers. For each layer of the plurality of layers, the set of weights includes weights of the layer and a set of bit precision values includes a bit precision value of the layer. The weights of the layer are represented in the memory using values having bit precisions equal to the bit precision value of the layer. ].

          As per claim 6, Janzen and Chai teach all the limitations of claim 1 above, where Janzen further teaches, system, wherein the optimization processor determines an amount of the memory to be allocated to each of the plurality of classifiers based upon the optimized bit precision value [Janzen, Abstract, paragraphs 0006;0029-0030,…, the traffic optimization application directs the processing system to: capture image data using the at least one image sensor; search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….].  

          As per claim 7, Janzen and Chai teach all the limitations of claim 6 above, where Janzen and Chai further teach, system, wherein the optimization processor comprises a look-up table comprising the amount of the memory corresponding to the optimized bit precision value [Chai, Abstract, paragraphs 0005-0008, A computing system includes a memory for storing a set of weights of the DNN. The DNN includes a plurality of layers. For each layer of the plurality of layers, the set of weights includes weights of the layer and a set of bit precision values includes a bit precision value of the layer. The weights of the layer are represented in the memory using values having bit precisions equal to the bit precision value of the layer. ], wherein the optimized bit precision value is input into the look-up table to obtain the amount of the memory as an output of the look-up table [Janzen, Abstract, paragraphs 0006;0029-0030,…, the traffic optimization application directs the processing system to: capture image data using the at least one image sensor; search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….].  

         As per claim 8, Janzen and Chai teach all the limitations of claim 1 above, where Janzen further teaches, system, wherein at least one of the plurality of classifiers is a decision tree [Janzen, Abstract, paragraphs 0006;0029-0030,…, search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….].  

          As per claim 9, Janzen and Chai teach all the limitations of claim 1 above, where Janzen further teaches, system, wherein at least one of the plurality of classifiers is a linear classifier [Janzen, Abstract, paragraphs 0006;0029-0030,…, search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers; determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle….].  

         As per claim 10, Janzen and Chai teach all the limitations of claim 1 above, where Chai further teaches, system, wherein at least one of the plurality of classifiers is a deep neural network [Chai, paragraphs 0005-0007, …, this disclosure describes a computing system that trains a deep neural network (DNN) for reduced computing resource requirements,…].  

         As per claim 11, Janzen and Chai teach all the limitations of claim 1 above, where Janzen further teaches, system, wherein the plurality of classifiers are implemented in an adaptive bosting algorithm [Janzen, paragraphs 0006;0029-0030; 0131, the traffic optimization system captures as much information as possible, thereby increasing the performance of the signal timing optimization algorithm.].  

         As per claim 12, Janzen and Chai teach all the limitations of claim 1 above, where Janzen further teaches, system, wherein the optimization processor determines the optimized bit precision value to minimize a mismatch probability between an output of an ideal memory allocation and the output of an actual memory allocation [Janzen, paragraphs 0006;0029-0030; 0131, the traffic optimization system captures as much information as possible, thereby increasing the performance of the signal timing optimization algorithm.].  

        As per claims 13-17, claims 13-17 are rejected in accordance to the same rational and reasoning as the above claims 1-3 and 8-10, wherein claims 13-17 are the method claims for the system of claims 1-3 and 8-10.

         As per claims 18-20, claims 18-20 are rejected in accordance to the same rational and reasoning as the above claims 1-4, wherein claims 18-20 are the apparatus claims for the system of claims 1-4.

         As per claims 21-26, claims 21-26 are rejected in accordance to the same rational and reasoning as the above claims 1-4,9 and 12, wherein claims 21-26 are the device claims for the system of claims 1-4,9 and 12.




                          Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
      Jayaraman et al. (US Patent Application Pub. No: 20190102682 A1) teaches a machine learning classifier may classify observations into one or more of i categories, and may be configured to: receive test data that includes j observations, each associated with a respective ground truth category, and produce output that provides, for each particular observation of the j observations, a set of i probabilities, one probability for each of the i categories. 

        Chellapilla et al. (US Patent Application Pub.No: 20070112701A1) teaches a system has a reception component receiving cascade of classifiers and an input relating to speed and accuracy of the classifiers, where the cascade of classifiers includes individual classifiers. Chellapilla discloses an optimization component is communicatively coupled to the reception component, and receives speed/accuracy input from the reception component. Chellapilla suggests the optimization component optimizes the cascade of classifiers based upon the received input, confidence scores associated with each classifier and error status corresponding to a training set associated with the cascade of classifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181